DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The replacement drawings filed 12/13/21 are approved and have been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2016/0047700 to Danley.
Referring to claim 9, Danley discloses a sample holder assembly (figures 2, 4; paragraphs 46, 54, 59, 61) comprising:
a first sample holder (21) and a second sample holder (22);
a heat sink (24) coupled to each of the first sample holder (21) and the second sample holder (22) with a member (25) having a predetermined thermal resistance (e.g., Au, Pd) (paragraph 61); and
a substrate (23) for fixing the first sample holder (21), the second sample holder (22), and the heat sink (24) (figure 2; paragraph 54):
wherein through-holes (38, 39) are respectively formed below the first sample holder (21) and the second sample holder (22) in the substrate (23) (figure 4; paragraph 57).

Allowable Subject Matter
Claims 1-8 and 10-13 are allowed.

Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A thermal analysis device, comprising a first sample stage and a second sample stage that are detachably attached to the upper ends of the two beams instead of the sample holder assembly; and a weight measuring section that holds the two beams and measures a weight difference between a sample on the first sample stage and a reference substance on the second sample stage (claim 1).
A thermal analysis method to be carried out with a thermal analysis device comprising a first sample stage and a second sample stage that are detachably attached to the upper ends of the two beams instead of the sample holder assembly, the method comprising mounting the first sample stage and the second sample stage on the two beams and measuring a weight difference between the sample on the first sample stage and the reference substance on the second sample stage while changing the temperature of the heater (claim 10).
A sample holder assembly according to claim 9, wherein the member comprises a radially inner arm portion extending in a radial direction outward from the first sample holder or the second sample holder, a circumferential arm portion extending in a circumferential direction and connected to an outer end portion of the radially inner arm portion, and a radially outer arm portion extending in the radial direction and connecting the circumferential arm portion with the heat sink (claim 14).

Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered, but they are not persuasive. Applicant’s arguments (pages 9-10) that Danley does not disclose a heat sink coupled to each of the first sample holder and the second sample holder with a member having a predetermined thermal resistance, as recited in claim 9, are not persuasive because Danley discloses a heat sink (24) coupled to each of the first sample holder (21) and the second sample holder (22) with a member (25) having a predetermined thermal resistance (e.g., Au, Pd) in figures 2 and 4, and paragraph 61. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
2/1/22